Exhibit 10.1

To:

Pontifax Medison Finance (Israel) L.P.

Pontifax Medison Finance (Cayman) L.P.

Pontifax Medison Finance GP, L.P.

By Email: momi@pontifax.com; tomer@pontifax.comApril 8, 2020

 

Prepayment Notice and Payoff Letter

1.

Reference is made to that certain Loan and Security Agreement (the “Agreement”)
dated as of September 3, 2019 between SPRING BANK PHARMACEUTICALS, INC., a
Delaware corporation (“Spring Bank”), and SPEROVIE BIOSCIENCES, INC., a Delaware
corporation (“Sperovie” and together with Spring Bank, individually and
collectively, jointly and severally, “Borrower”), Pontifax Medison Finance
(Israel) L.P. and Pontifax Medison Finance (Cayman) L.P. (collectively, referred
to as “Lender”) and Pontifax Medison Finance GP, L.P., in its capacity as
administrative agent and collateral agent for itself and Lender (the “Agent”
and, together with the Lender, the “Lender Parties”).

2.

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

3.

In accordance with Section 2.4 of the Agreement, Borrower hereby notifies the
Lender Parties that it wishes to prepay the entire outstanding principal balance
and all accrued and unpaid interest thereon, and all other amounts and
obligations outstanding under the Loan Documents (other than the Warrants),
together with a reduced Prepayment Charge equal to $300,000, in an aggregate
amount equal to $20,335,068 (the “Payoff Amount”), which prepayment shall be
effected on April 8, 2020, free and clear of, and without any deduction or
withholding on account of, any Tax, to the following bank accounts, in
accordance with the below internal allocation between Lenders:

Pontifax Medison Finance (Israel) L.P.

Amount: US$ 14,220,991

Bank Account Information:

Bank Hapoalim, Branch Number 532

Account Name: Pontifax Medison Finance (Israel) L.P

Account Number: 604970

Swift Code: POALILIT

Pontifax Medison Finance (Cayman) L.P.

Amount: US$ 6,114,077

Bank Account Information:

Account Name – Pontifax Medison Finance (Cayman) L.P.

Account Number – 3302661394

Wiring instructions:

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

ABA/Routing: 121140399

SWIFT Code: SVBKUS6S (for International Payment only)

 

4.

In consideration for the Lender Parties’ consent to the reduced Prepayment
Charge and shorter period for the Prepayment Notice, simultaneously with the
execution hereof, Borrower shall amend the Warrants and shall issue Lender the
amended Warrants in the form attached hereto as Exhibit A.

5.

The Lender Parties agree that immediately upon receipt by the Lenders of the
Payoff Amount, (a) the obligations under the Loan Documents (other than the
Warrants) shall be paid in full, (b) all Liens in favor of the Lender Parties to
secure the Secured Obligations shall be automatically released with no further
action required, (c) all guaranties supporting the Agreement shall be released
with no further action required and (d) the Agreement and the other Loan
Documents (other than the Warrants) shall be terminated, canceled and of no
further force and effect other than indemnification and other contingent
obligations of the Agreement and the other Loan Documents which by their terms
survive

--------------------------------------------------------------------------------

repayment (including as set forth in the last sentence of Section 2.4 and in
Section 11.6 of the Agreement.

6.

Subject to receipt by the Lenders of the Payoff Amount, the Lender Parties agree
(a) that the Borrower may prepare and file such UCC termination statements as
the Borrower may reasonably deem necessary or desirable in connection with the
termination of the security interests and liens set forth in Section 5 above,
(b) at the reasonable request of the Borrower, to execute such additional
instruments and other writings, and take such other action, as the Borrower may
reasonably request to effect or evidence the satisfaction of the obligations,
the termination of the effectiveness of the Agreement, the other Loan Documents
or any instruments executed pursuant thereto (other than those provisions that
by their terms survive such termination), or the release of any liens or
security interests in favor of the Agent described in Section 5 above or that
now or hereafter arise under the Agreement or the other Loan Documents,
including, without limitation, termination notices with respect to any deposit
account control agreements and (c) that it will promptly deliver to the Borrower
the originals of the stock certificates, together with any stock powers (or
other instruments of transfer), currently held by the Lender Parties as
Collateral for the Secured Obligations.

7.

This letter agreement shall be governed by and construed in accordance with the
law of the State of New York.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY.

 

Sincerely,

 

SPRING BANK PHARMACEUTICALS, INC.

Signature: /s/ Jonathan Freve

Print Name: Jonathan Freve

Title: Chief Financial Officer

 

 

 

SPEROVIE BIOSCIENCES, INC.

Signature: /s/ Jonathan Freve

Print Name: Jonathan Freve

Title: Chief Financial Officer

 

 

Agreed and Accepted:

 

 

Pontifax Medison Finance (Israel) L.P.

Signature: /s/ Momi Karako

Print Name: Momi Karako

Title: Partner

 

Pontifax Medison Finance (Cayman) L.P.

Signature: /s/ Momi Karako

Print Name: Momi Karako

Title: Partner

 

Pontifax Medison Finance GP, L.P.

 

Signature: /s/ Momi Karako

Print Name: Momi Karako

Title: Partner

 